J-A14038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    KIMBERLY L. HORN, N/K/A                    :   IN THE SUPERIOR COURT OF
    KIMBERLY L. ZAPERT,                        :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM A. HORN                            :
                                               :   No. 172 MDA 2022
                       Appellant               :

               Appeal from the Order Entered December 30, 2021
      In the Court of Common Pleas of Tioga County Civil Division at No(s):
                                0085-FS-2018


BEFORE:      BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED: JULY 5, 2022

        Appellant/Father William A. Horn appeals from the Custody Order

entered in the Court of Common Pleas of Tioga County on December 30, 2021,

following a custody trial granting Appellee/Mother Kimberly L. Horn, N/K/A

Kimberly L. Zapert primary physical custody and Father periods of supervised

physical custody of the parties’ three minor children: M.H. (born 2005); B.H.

(born 2008); and A.H. (born 2011) (collectively referred to herein as “Minor

Children”). The parties also were awarded shared legal custody of the Minor

Children and required to participate in reunification therapy.

        Recognizing that while there appears to be no physical risk of harm to

the Minor Children if supervised visits were discontinued but also recognizing

testimony indicates there remains a mental and emotional risk of harm to the
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A14038-22



older children if supervised visits were discontinued, following a careful

review, we affirm the Custody Order and the well-reasoned opinion of the

Honorable George W. Wheeler.

      The instant appeal arises from the latest proceeding in an acrimonious

and litigious custody matter between Mother and Father. The parties were

married on August 1, 2006, and a divorce decree was entered on October 13,

2020. Relevant to the instant appeal, Mother filed a Petition for Protection

from Abuse (“PFA”) on April 18, 2018, wherein she sought a protective order

for herself and the Minor Children, and a temporary PFA order was entered

that day.

      A hearing on the PFA was scheduled for August 3, 2018, and on that

date the parties entered into a stipulation which, inter alia: vacated the

temporary PFA order; dismissed the PFA; provided Mother and Father shared

legal custody of the Minor Children; and provided Mother with primary physical

and Father partial, supervised custody of the Minor Children, with the caveat

that M.H. and B.H. may choose not attend the supervised periods of custody.

      On September 12, 2018, Father filed a Petition for Modification of

Custody wherein he averred that supervision of his custody visits was no

longer needed and requested that he be granted primary physical custody of

the Minor Children.   On November 29, 2018, the parties entered into a

Temporary Agreement and Order wherein the parties would share legal

custody, with Mother having primary physical custody.      The Order further

provided that Father would receive supervised partial custody with no set

                                    -2-
J-A14038-22



schedule but specified that all three Minor Children were required to attend

the custodial periods unless their counselors were to indicate in writing that it

would be therapeutically harmful for any or all of them to attend such

visitation.

      On January 11, 2019, a guardian ad litem was appointed for all three

Minor Children.    Several motions filed by both Mother and Father and custody

conferences were held thereafter, and additional Temporary Agreements and

Orders followed.

      Ultimately, a custody trial commended on September 15, 2021, and the

trial court entered its Custody Order and Opinion on December 30, 2021.

Therein, the trial court made the following findings in support of its

determination regarding custody of the Minor Children:


      1 . Both parties exhibit an extreme level of distrust and animosity
      toward each other. The conflict is of such a degree that it is likely
      neither parent, if permitted, would support continuing physical
      contact with the other. Father is adamant and focused in his belief
      that all issues between the parties and the challenges that those
      problems present for the children are the result of a designed and
      Intentional effort by Mother to remove him entirely from the
      children’s lives. Father seems to suggest that the proper remedy
      would simply be to grant him complete custody and exclude
      further interference by mother. Mother has maintained custody of
      the children for a period of nearly three (3) years. The children
      have only participated in supervised visitation sessions with
      Father during that time, Mother's conduct and demeanor towards
      Father strongly suggests that she wishes to minimize and control
      Father's contact to the maximum extent possible. It is noted that
      Mother is as adamant in her position that Father is entirely
      responsible for all current challenges as Father is in his counter
      position. Mother has suggested that contact between the children


                                      -3-
J-A14038-22


     and Father should be entirely supervised and perhaps avoided
     entirely until “the children are older.”

     2. There is no evidence that Mother has engaged in physical abuse
     of any of the children. There is evidence, in the form of testimony
     from Mother, and B.H., that Father, prior to the parties’ separation
     in 2018, struck at least one (1) of the children, B.H. Father does
     not dispute that he struck the child but testified that he did so in
     the form of spanking as a form of discipline and not as abuse.
     Father was charged with harassment as a result of the incident
     and was found not guilty. Mother has repeatedly asserted in this
     proceeding, in contact with the GAL and with others. that Father
     struck B.H. so violently during this episode that he suffered a
     separated tailbone. According to mother, the child was seen at
     Geisinger Hospital in Danville for a previously scheduled
     appointment the following day, despite this no evidence in the
     form of medical testimony or record has been presented in any
     proceeding, nor, according to her report, to the GAL, to support
     this serious allegation. This matter, and several others, have been
     the subject of investigations all of which were determined to be
     unfounded.
            There is testimony that at least the two (2) older children
     observed Father strike Mother prior to separation. Father denies
     this. Additionally, Mother and the children have reported that
     Father is loud and demeaning towards them at times including the
     use of threating language, inappropriate names and sarcasm.
     There is no evidence to suggest any acts of abuse by Father post-
     separation. Rather, evidence demonstrates that the numerous
     supervised visits between Father and the children have gone quite
     well. While an allegation of abuse regarding an event during a visit
     was investigated, it was ultimately. deemed unfounded. The
     supervision reports and the testimony of the custody supervisor
     make clear that physical safety has not been a concern during
     Father's, custody periods.

     3. Post-separation, Mother has performed all parental duties on
     behalf of the children. Prior to separation, the evidence suggests
     that Father was active and that both parents actively participated
     in and shared parental duties, including assistance with school
     work, meals, transportation, and discipline.

     4. All three (3) children are currently enrolled in the Wellsboro
     Area School District (WASD) and have been for at least a year and
     a half The children have developed friendships and connections

                                    -4-
J-A14038-22


     within their respective schools and are generally content. The
     children have expressed a desire to remain within the WASD and
     Wellsboro community. There have been academic struggles for
     the two (2) older children, which are being appropriately
     addressed. Additionally, at least B.H. receives additional support
     services through his school. Similarly, they are connected to and
     engaged in the Wellsboro community. The children have
     progressed socially and emotionally during their time in Wellsboro

     5. Evidence related to extended family revealed that Father has a
     twin brother who resides within Tioga County and is known to the
     children. Father has a sister who resides in Pennsylvania several
     hours away, and Paternal Grandmother resides with her.
           Mother's extended family includes her two (2) adult
     children, from a prior marriage, who reside outside of
     Pennsylvania. Her husband resides with her and the children in
     Wellsboro.

     6. The children are clearly bonded with each other and express a
     desire to remain, together. They currently reside together with
     their mother, and Father's periods of supervised custody are
     scheduled to occur together.

     7. Each child clearly expressed a desire to continue to reside with
     Mother. The two (2) older children have both requested the ability
     to “opt-out” of scheduled periods of custody with Father. Both
     currently do so at times, with the oldest, M.H., declining most
     opportunities for time with her father.
            M.H. has, expressed fear of and anger and frustration with
     her Father. She feels Father refuses to accept or acknowledge any
     of his, past behaviors, which include allegations of abuse. She also
     feels Father minimizes the impact that the events occurring in the
     home have had on her and her sibling [sic]. Additionally, she
     expresses concern that Father has not “done his work” to address
     his anger and to work toward reunification. Also, she is aware that
     Father dismisses the appropriateness or necessity of her therapy.
     Further, M.H. is very aware of each of her parent’s disdain of the
     other. M.H. at one point suggested that she would be content to
     have no contact with Father if she could so, choose but later made
     clear she is willing to see her father but would like to maintain a
     substantial amount of control over the same. M.H. is a bright,
     articulate young lady who seems to express herself comfortably,
     this observation is consistent with: the reports of others including
     therapists and the GAL. It is clear M.H. has thought extensively

                                    -5-
J-A14038-22


     about her relationship with her father and wants it to be better
     but feels that will require investment in the relationship and
     changes by her father.
           B.H. also expressed some fear of and frustration with his
     father. B.H. as discussed above, is alleged, by Mother, to have
     suffered physical and verbal abuse by Father. B.H. reports these
     allegations to be true. Similar to his older sister, B.H. is frustrated
     that Father does not acknowledge any past conduct or a need for
     any change to be made by Father. B.H. likes the current custody
     arrangement whereby he sees his father for periods of supervised
     custody. He would like to have the option to refuse his Father's
     periods of custody. While B.H. is younger than his sister he is also
     well versed, likely too much so, in the hostility between his
     parents.
           A.H., the youngest child, expresses that she wants to
     continue seeing her father, but does not want to live with him or
     stay at “his house”. She does not express any fear of her Father
     or spending time with him.

     8. Father insists that his children have been intentionally alienated
     from him by Mother's conduct since the parties separated. Father
     adamantly denies that he committed any acts of abuse toward any
     of the children or Mother. Father essentially suggests that none of
     the services provided to the children are necessary but rather are
     part of the “plan” being executed by Mother. Mother insists that
     Father is dangerous and, that all actions she has taken have been
     in response to her fears for her safety and that of the children.
     The children have clearly adopted this position. As noted
     elsewhere, the children are all aware of the hostilities and
     accusations each parent have and continue to make against the
     other. It is clear that during the time since the parties separated,
     the children, despite the security of a home with their mother,
     limitations on father's contact and access to services continue to
     struggle with fears related to their father and their relationship
     with him.

     9. Father's current attitude and conduct strongly suggests that he
     would at times struggle, as the circumstances currently exist, to
     maintain a stable, consistent and nurturing relationship with the
     children, particularly M.H. and B.H. Specifically, Father insists that
     he has never perpetrated any abuse but rather is the victim of
     Mother's conduct. M.H. and B.H. are equally insistent that Father
     did engage in abuse and refuses to acknowledge doing so or take
     any steps to remediate it. Father clearly discounts the children

                                      -6-
J-A14038-22


     participating in individualized counseling and views it as
     unnecessary, whereas the children (particularly M.H. and B.H.)
     view it as vital to their well-being. Additionally, the older children
     both clearly indicated that Father says and does things which
     make them feel disregarded. B.H. recounted incidents where
     Father has mocked, stereotyped or otherwise belittled persons
     based upon their physical appearance or physical or mental
     limitation. B.H. reports Father continued to do this even when
     advised by B.H. that he did not believe it was appropriate and
     asked him to stop. M.H. recounted a recent visit when, after
     choosing to not to attend several periods of custody, she
     approached Father and he refused to acknowledge or speak to
     her. On a later visit, Father minimized M.H.'s excitement regarding
     her orthodontic braces which had just been placed.

     10. Mother has demonstrated both the ability and willingness to
     attend to the physical, emotional, developmental, educational,
     and special needs of the children. Father similarly has
     demonstrated, prior to separation, the ability and willingness to
     meet the needs of his children. Subsequent to the separation,
     Father has struggled to engage with the service providers who
     have attempted to assist the family and the children individually.
     Father attributes this failure to others, noting that providers will
     not listen to him, that services being provided are not necessary,
     that providers misunderstand or misinterpret his conduct as
     hostile rather than frustration or that providers are not qualified
     to provide the services. Father demonstrates a complete refusal
     acknowledge any need of his, Children, absent an enthusiastic and
     unqualified acceptance, of his position that all of the experiences
     they have had, emotions they possess and the challenges they
     face are the sole result of Mother's alienation efforts. Father’s
     hostility toward the appropriateness or need for services of any
     kind is concerning as it would likely have a significant impact on
     particularly to two oldest children.

     11. The parties currently reside fifteen (15) to eighteen (18)
     minutes apart within Tioga County. Both maintain residences
     which are physically adequate to meet the needs of the children.
     While the parties reside in different school districts, both have
     adequate resources to provide any transportation to ensure
     custody can be, exercised as ordered.

     12. Father operates, with his twin brother, a bushiness which
     produces glass tools. The primary physical facility is located in

                                     -7-
J-A14038-22


     Tioga Borough, Tioga County. Father testified that he has
     substantial flexibility to take time away from work to care for the
     children. Father reports he previously regularly transported the
     children to school and adjusted his schedule as necessary to meet
     the needs of the children. Mother works from home on a limited
     basis and reports she has availability to meet any childcare needs.
     Mother has, since separation, met all childcare needs for the
     children, including transportation to and attendance at medical
     and other appointments.

     13. There is an extremely high level of conflict between the
     parties. Father attributes total responsibility for the parties
     separation to Mother, Further, he insists that Mother has
     deliberately alienated the children from him. Mother is equally
     insistent that all of her actions are intended to protect the safety
     of and advance the well-being of the children. This extreme level
     of conflict is known to the children and has been a significant
     impediment to their well being and the relationship they have with
     Father.

     14. There is no evidence of drug or alcohol abuse by either party
     or any member of either household.

     15. Neither party is limited as to their ability to care for the
     children by any physical or mental limitation. Mother suffers from
     Ehlers-Danlos Syndrome, as do two (2) of the children, but this
     does not substantially limit her ability to perform parental duties.
     Both parties underwent psychological evaluations which revealed
     no mental health condition that would prevent them from
     parenting the children.

     16. Need for reunification therapy; Father retained Dr. Stanley
     Clawar to support to support his claim of parental alienation.
     Mother agreed to the use of Dr. Clawar and participated in the
     process. Dr. Clawar produced an extensive written report which
     was admitted at trial. He also testified for nearly a full day at trial.
     In considering the best interests of the children, which clearly
     includes maintaining and, if possible, strengthening the
     relationship between Father and each of the children, it is clear
     that an effort must be made at reunification. This determination
     is not an adoption by the Court of Father's espoused position that
     Mother has intentionally engaged in alienation, but rather is an
     acknowledgement of the reality that M.H. and B.H. are, in fact,
     significantly estranged from Father and likely will remain so

                                      -8-
J-A14038-22


     without a significant intervention. While A.H. is not yet similarly
     estranged, she is at risk to become so. This reality necessitates
     an attempt, through appropriate reunification therapy, to reunify
     the children and Father. The focus of this effort is not on the past
     but rather on the future. More importantly, it is not to be used as
     a process for fixing blame or accessing guilt or exacting a
     punishment or revenge, but instead to be a process to support the
     needs and interests of the children in restoring their relationship
     with Father. It is emphasized that both parents will be ordered to
     cooperate in the process, including any treatment recommended
     by the provider. Simply repeating or even screaming that
     alienation is at the root of all that is wrong between Father and
     the children will not be acceptable, nor may Mother, despite past
     attempts or failures in the effort, decline to participate. In an effort
     to maximize the potential for success, Father will be responsible
     for the initial selection of a qualified reunification therapist, he
     shall immediately notify Mother and the GAL of his selection.
            Physical safety of the children. Substantial testimony was
     presented regarding concerns about the physical safety of the
     children in Father's care. Father has been accused of engaging in
     physical abuse of Mother and at least one of the children.
     Additional allegations have been made that Father has threated a
     neighbor and strangers in the driveway of the family home, has
     irresponsibly stored firearms with in the home, holds racist and/or
     white supremacist beliefs, has tortured animals, may have
     exposed the children, to pornography and other allegations. While
     the undersigned is well aware that many acts of abuse occur in
     private and are intended to be unobserved, it is of note that in this
     matter, despite the length of time to prepare for trial, the volume
     of material presented at trial and the serious nature of some of
     the allegations, little, other that her own testimony has been
     presented to support most of the allegations. For example, Mother
     has repeated that on at least two occasions, Father threatened
     others with a firearm on the property, including a neighbor, yet
     no one was presented to testify to either event. Further, as
     discussed above, Mother accuses Father of striking B. H. so
     violently that he suffered a separated tailbone yet no medical
     evidence has ever been presented to support the claim, despite
     the child being seen the very next day at Geisinger Hospital for a
     prescheduled appointment. Further, Mother testified to
     photographs she had taken, according to her testimony at the
     direction of Haven, to document the irresponsible storage of
     firearms within the home, however no such photos were
     presented. These allegations can not [sic] be merely disregarded

                                      -9-
J-A14038-22


       but must be balanced against the fact that Father has been
       repeatedly investigated for alleged abuse against the children and
       that all were determined to be unfounded. Additionally, there have
       been a significant number of supervised periods of custody and
       nothing from them suggests a threat to the physical safety of the
       children. What is clear is that the older two children have said they
       are uncomfortable with unsupervised visits at this time and this
       must also be considered. On consideration, visits will continue to
       be supervised at this time for M.H. and B.H. and they will be
       scheduled for alternating Mondays. A.IH. will have a supervised
       visit each Monday. On Mondays on which the visits are not
       scheduled to include M.H. and B.H., the visits with A.H. shall be in
       a public place within Wellsboro but shall not require supervision.
       M.H. and/or B.H. may at their sole discretion attend any of A.H.'s
       visits however their presence will be with the understanding that
       it will not otherwise change the conditions of the visit.

Trial Court Opinion, filed 12/30/21 at 1-9.1


____________________________________________


1 “The Pennsylvania Child Custody Act (“the Custody Act”), 23 Pa.C.S.A. §§
5321–5340, governs all custody proceedings commenced after January 24,
2011. E.D. v. M.P., 33 A.3d 73, 77 (Pa.Super. 2011). The Custody Act
requires a trial court to consider all of the Section 5328(a) best interest factors
when “ordering any form of custody.” 23 Pa.C.S. § 5328(a).
      Soon after the current iteration of the Custody Act was enacted in 2011,
this Court was tasked with interpreting Section 5323(d),“Reasons for award,”
and held that the trial court must delineate its reasons for its custody award
prior to the deadline by which a litigant must file notice of the
appeal. See C.B. v. J.B., 65 A.3d 946, 954 (Pa.Super. 2013), appeal denied,
620 Pa. 727 (Pa. 2013). We reasoned that if the litigant were forced to take
an appeal without the benefit of the trial court’s rationale, then the litigant
would be in an untenable position of having “to guess as to which information
the trial court found pertinent, and how the evidence informed the court's
analysis of the Act’s sixteen custody factors.” Id. at 955.
      It is noteworthy that the trial court herein did not specifically cite to the
sixteen, enumerated factors of Section 5328(a) in its December 30, 2021,
Opinion and Order. Indeed, the court did not reference the Custody Act at all
therein and instead merely refers to “the various factors set forth in the
statute.” See Opinion, filed 12/21/30, at 1. However, the trial court’s decision
to include sixteen (16) individually numbered paragraphs in its Opinion
suggests an intent to mirror the sixteen subsections of Section 5328(a).


                                          - 10 -
J-A14038-22



       Father filed a timely notice of appeal on January 28, 2022. On that

same date, Father filed a concise statement of matters complained of on

appeal pursuant to Pa.R.A.P. 1925(b) wherein he presented sixteen (16)

claims of error. The trial court entered its Supplemental Opinion Pursuant to

Pa.R.A.P. 1925 on March 3, 2022.

       In his appellate brief, Father raises the following Statement of Questions

Involved for this Court’s review:

       A. Whether the Trial Court erred or abused its discretion by
       continuing to impose upon Father a restrictive supervised
       visitation schedule in its final order when the Trial Court confirmed
       there was no evidence of record substantiating abuse or an
       ongoing risk of harm to the Minor Children?

       B. Whether the Trial Court erred and abused its discretion by
       issuing a final order based on the unreasonable and tainted
       preference of the Minor Children?

       C. Whether the Trial Court erred and abused its discretion by not
       considering and addressing the uncontroverted evidence of
       alienation on the part of Mother and its impact on the Minor
       Children’s best interests?

       D. Whether the Trial Court erred and abused its discretion by
       issuing a final order based on the testimony of the guardian ad
       litem when the guardian ad litem’s report was not filed and she
       failed to conduct a proper investigation?

Brief for Father at 4.2




____________________________________________


2 Mother failed to file a timely appellate brief and, therefore, was precluded
from participating in oral argument. The guardian ad litem was available at
oral argument and responded to questions posed by the three-judge panel.

                                          - 11 -
J-A14038-22


     As Father’s issues are interrelated, we will consider them together. In

doing so, we begin with our scope and standard of review:

            In reviewing a custody order, our scope is of the broadest
     type and our standard is abuse of discretion. We must accept
     findings of the trial court that are supported by competent
     evidence of record, as our role does not include making
     independent factual determinations. In addition, with regard to
     issues of credibility and weight of the evidence, we must defer to
     the presiding trial judge who viewed and assessed the witnesses
     first-hand. However, we are not bound by the trial court's
     deductions or inferences from its factual findings. Ultimately, the
     test is whether the trial court's conclusions are unreasonable as
     shown by the evidence of record. We may reject the conclusions
     of the trial court only if they involve an error of law, or are
     unreasonable in light of the sustainable findings of the trial court.
            With any child custody case, the paramount concern is the
     best interests of the child. This standard requires a case-by-case
     assessment of all the factors that may legitimately affect the
     physical, intellectual, moral and spiritual well-being of the child.
     J.R.M. v. J.E.A., 33 A.3d 647, 650 (Pa.Super.2011) (citation
     omitted).

M.J.M. v. M.L.G., 63 A.3d 331, 334 (Pa.Super. 2013).

     It is well-settled that in any custody case decided under the Custody

Act, the paramount concern is the best interest of the child. See 23 Pa.C.S.A.

§§ 5328 and 5338. Section 5328(a) of the Act sets forth the best interest

factors that a court must consider in awarding custody. See E.D. v. M.P., 33

A.3d 73, 79-80 n.2 (Pa.Super. 2011). Specifically, Section 5328(a) provides:

     (a) Factors.—In ordering any form of custody, the court shall
     determine the best interest of the child by considering all relevant
     factors, giving weighted consideration to those factors which
     affect the safety of the child, including the following:

     (1) Which party is more likely to encourage and permit frequent
     and continuing contact between the child and another party.


                                    - 12 -
J-A14038-22


     (2) The present and past abuse committed by a party or member
     of the party's household, whether there is a continued risk of harm
     to the child or an abused party and which party can better provide
     adequate physical safeguards and supervision of the child.

     (2.1) The information set forth in section 5329.1(a) (relating to
     consideration of child abuse and involvement with protective
     services).

     (3) The parental duties performed by each party on behalf of the
     child.

     (4) The need for stability and continuity in the child's education,
     family life and community life.

     (5) The availability of extended family.

     (6) The child's sibling relationships.

     (7) The well-reasoned preference of the child, based on the child's
     maturity and judgment.

     (8) The attempts of a parent to turn the child against the other
     parent, except in cases of domestic violence where reasonable
     safety measures are necessary to protect the child from harm.

     (9) Which party is more likely to maintain a loving, stable,
     consistent and nurturing relationship with the child adequate for
     the child's emotional needs.

     (10) Which party is more likely to attend to the daily physical,
     emotional, developmental, educational and special needs of the
     child.

     (11) The proximity of the residences of the parties.

     (12) Each party's availability to care for the child or ability to make
     appropriate child-care arrangements.

     (13) The level of conflict between the parties and the willingness
     and ability of the parties to cooperate with one another. A party's
     effort to protect a child from abuse by another party is not
     evidence of unwillingness or inability to cooperate with that party.


                                     - 13 -
J-A14038-22


      (14) The history of drug or alcohol abuse of a party or member of
      a party's household.

      (15) The mental and physical condition of a party or member of a
      party's household.

      (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a).

      It is also axiomatic that:

            The record on appeal must clearly demonstrate that the trial
      court     considered all of    the    factors    listed   in section
      5328(a). J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa.Super. 2011).
      Section 5323(d) provides that a trial court shall delineate the
      reasons for its decision on the record in open court or in a written
      opinion or order. Additionally, section 5323(d) requires the trial
      court to set forth its mandatory assessment of the sixteen section
      5328(a) custody factors prior to the deadline by which a litigant
      must file a notice of appeal. ...
            In expressing the reasons for its decision, there is no
      required amount of detail for the trial court's explanation; all that
      is required is that the enumerated factors are considered and that
      the custody decision is based on those considerations. A court's
      explanation of reasons for its decision, which adequately
      addresses the relevant factors, complies with section 5323(d).

A.V. v. S.T., 87 A.3d 818, 822-23 (Pa.Super. 2014) (internal citations,

quotation marks, and brackets omitted).

      In addition to being aware of our deference to the trial court's credibility

and weight of the evidence determinations, we are mindful that it is within the

trial court's purview as finder of fact to determine which factors are most

salient and critical in each particular case. See M.J.M. v. M.L.G., 63 A.3d at

339. However, we will find error “where the trial court listed the Section




                                     - 14 -
J-A14038-22


5328(a) factors but failed to apply them.” C.A.J. v. D.S.M., 136 A.3d 504,

510 (Pa. Super. 2016) (citations omitted).

     Section 5323 of the Custody Act provides for the following types of

awards:


     (a) Types of award.—After considering the factors set forth
     in section 5328 (relating to factors to consider when awarding
     custody), the court may award any of the following types of
     custody if it in the best interest of the child:

     (1) Shared physical custody.

     (2) Primary physical custody.

     (3) Partial physical custody.

     (4) Sole physical custody.

     (5) Supervised physical custody.

     (6) Shared legal custody.

     (7) Sole legal custody.

23 Pa.C.S.A. § 5323(a).

      Supervised physical custody is defined as “[c]ustodial time during which

an agency or an adult designated by the court or agreed upon by the parties

monitors the interaction between the child and the individual with those

rights.” 23 Pa.C.S.A. § 5322.

     In circumstances where trial courts determine safety restrictions in a

custody order are warranted:

     [i]t  is   important  for  courts  to   impose    restrictions
     sparingly. See Ferencak v. Moore, 300 Pa.Super. 28, 445 A.2d


                                     - 15 -
J-A14038-22


     1282 (1982). Courts ought not to impose restrictions which
     unnecessarily shield children from the true nature of their parents
     unless it can be shown that some detrimental impact will flow from
     the specific behavior of the parent. The process of children's
     maturation requires that they view and evaluate their parents in
     the bright light of reality. Children who learn their parents'
     weaknesses and strengths may be able better to shape lifelong
     relationships with them.
          Once a court concludes that the imposition of a restriction is
     necessary, it must phrase the restriction in the least intrusive
     language reasonably needed to safeguard the child. Somers v.
     Somers, 326 Pa.Super. 556, 474 A.2d 630 (1984); Dile v.
     Dile, 294 Pa.Super. 459, 426 A.2d 137 (1981); Morris v.
     Morris, 271 Pa.Super. 19, 412 A.2d 139 (1979). Broad or
     nonspecific restrictions will be invalidated in favor of narrowly
     focused, precise restrictions that are directed toward the child's
     welfare. Somers; Dile. This principle underscores the policy that
     it is preferable for parent-child relationships to be defined by and
     developed according to the personalities and character of the child
     and parent, unhampered, to the extent possible, by restrictions
     imposed by the court.

Fatemi v. Fatemi, 489 A.2d 798, 801–02 (Pa.Super. 1985).

     Furthermore, this Court has stated:

     Although the express wishes of a child are not controlling in
     custody decisions, such wishes do constitute an important factor
     that must be carefully considered in determining the child's best
     interest. The weight to be attributed to a child's testimony can
     best be determined by the judge before whom the child appears.
     The child's preference must be based upon good reasons and his
     or her maturity and intelligence must also be considered.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa.Super. 2006) (internal citation

and quotations omitted).

     In his first two claims, Father avers the trial court erred when it imposed

supervised visitation upon him in contradiction of its own findings and the

record evidence. Father stresses the trial court found Father did not commit


                                    - 16 -
J-A14038-22


any acts of abuse upon, nor did he pose any potential risk of harm to, the

Minor Children.

      Father argues that the trial court’s Custody Order provides Father with

several hours of physical custody of the Minor Children on Father’s Day and

other holidays and explicitly states that these custodial periods shall not be

supervised. The court also excused supervised visitation with M.H. and B.H.

in those instances when they to choose to attend a custodial session with

Father and A.H.    See Order, 12/30/21, at ¶ 3-4.


      Father opines that:

      When assuming the false premise that Father is a safety risk,
      there is no apparent or logical reason as to why the presence of
      A.H. or the occurrence of a holiday dissipates the need to protect
      the safety of the two oldest Minor Children. The Order terms show
      there is no rationale for the safety provisions that are related to
      abuse or potential harm to the minor children. It appears from
      the Opinion that the only reason the [t]rial [c]ourt continued
      supervised visitation was because of the Minor Children feeling
      uncomfortable: What is clear is that the older two children have
      said they are uncomfortable with unsupervised visits at this time
      and this must also be considered. On consideration, visits will
      continue to be supervised at this time. . .”

Brief for Appellant at 22-23.

      Father also posits the trial court failed to consider evidence of Mother’s

historic alienation of him from the Minor Children and erred in basing its final

Custody Order on the guardian ad litem’s trial testimony, because she had not

filed a written report prior to testifying at trial.

      In its Opinion filed pursuant to Pa.R.A.P. 1925(a), the trial court

reiterates it “did not find that either party committed acts of physical abuse.”

                                        - 17 -
J-A14038-22



Supplemental Opinion Pursuant to Pa.R.A.P. 1925, filed 3/2/22, at 1.

However, the court clarifies its decision to grant father supervised periods of

physical custody of the Minor Children and its granting M.H. and B.H. the

discretion to “opt out” of these custodial periods as follows:

      The court also granted the older children, who consistently and
      credibly express a fear of Appellant, great latitude in attending or
      not attending visits with their father. The testimony of these
      children indicates, credibly, that Appellant dismisses or ignores
      their expressed fears and concerns as well as, at least in the case
      of the oldest child, her very presence at some periods of custody.
      As discussed below, attendance at and participation in
      reunification therapy is not optional for the children nor either
      parent. The length, frequency and conditions of Appellant's
      periods of custody would all be subject to modification as progress
      is made in the reunification process.

Supplemental Opinion Pursuant to Pa.R.A.P. 1925(a) at 2 (unnumbered).

      An award of partial custody generally does not contain any
      restrictions. Fatemi v. Fatemi, 339 Pa.Super. 590, 489 A.2d 79
      8, 801 (1985). “A restriction will be imposed if the parties have
      agreed to a restriction or if the party requesting a restriction
      shows that without it, partial custody will have a detrimental
      impact on the child.” Id.; see also 23 Pa.C.S.A. § 5323(e) (“[I]f
      the court finds that there is an ongoing risk of harm to the child
      or an abused party and awards any form of custody to a party who
      committed the abuse or who has a household member who
      committed the abuse, the court shall include in the custody order
      safety conditions designed to protect the child or the abused
      party.”

J.R.M. v. J.E.A., 33 A.3d 647, 653 (Pa.Super. 2011).

      Herein, Father’s expert Dr. Stanley Clawar testified at the custody trial

that based on his observations and interviews, while Father has work to do

with professionals to help him “rethink a lot of his dialogue with the children,”

including active participation in reunification therapy, the continuation of

                                     - 18 -
J-A14038-22


supervised visitation does not allow of Father’s physical contact with the Minor

Children to “normalize” and should not be a part of any future reunification

plans. N.T., 11/18/21, at 194, 197, 222-223. Dr. Clawar explained that

unsupervised visitation is:

      Often done in conjunction, in phases, and bigger blocks of time.
      So I’ve had work here where I’ve done a reunification session and
      then gone to the home with the father or mother, and the children.
      And so, it was a sequence into going out to dinner with or without,
      you know, somebody present and supervising. The question is,
      you know, does this person need supervision? What, to have
      dinner and then take the child home? Supervision to go to the
      arcade? So, I just raise questions about where and if, you know,
      supervision takes place. He’s had three years of supervision, so
      you’re looking for normalizing the relationship as much as you
      can. Will the reports be perfect? Probably not. Will kids come
      home and say: You know, Mom’s annoying as hell or Dad was
      annoying at dinner? But is that abuse? No, it’s not, it’s the
      dialogue between the parent and the child where the kid just
      doesn’t like something that was said. So, the goal here is to get
      rid of the microscope and to normalize it.

Id. at 223.

      In addition, Attorney Patricia Shipman, the guardian ad litem for the

Minor Children, testified extensively regarding her custody recommendation.

N.T., 12/3/21, at 1-70.        Attorney Shipman recommended continued

supervised physical custody for Father of all three Minor Children, although

she did not believe A.H.’s custody visits needed to be closely supervised. She

explained that M.H. and B.H. would “benefit, very much, from having control

over whether or not they see Father.” Id. at 16. Attorney Shipman explained:

           I think B.F.H., in particular, likes to have the close
      supervision because of comments that Father makes that bother
      him. And I think M.J.H. does as well. Although I think M.J.H.’s

                                     - 19 -
J-A14038-22


      more emotionally able to handle those comments than maybe
      B.F.H. is. So, as far as physical, I would recommend that B.F.H.
      and M.J.H. get to choose when they want to go and that time
      continue with A.E.H. with kind of a looser supervision.”

Id. at 17.

      In making her recommendation, Attorney Shipman highlighted that

while he is “amazing” and has improved greatly in the time she has known

him, B.H. had been in a Partial Hospital Program, has gone to trauma therapy,

receives medication, and sees both a psychiatrist and a psychologist. Id. at

27-28. She also was aware that B.H. had threatened suicide “at least once.”

Id. at 28. Attorney Shipman explained:

      He has-he has times with his dad that are very, very good and he
      enjoys them very much. But there are times when his father says
      or does things that just upset him, and he is not able to- I think,
      initially, he wasn’t able to even respond to that, now he has the
      insight to be able to say something to Dad. You know, this is- you
      say this or you do this and it upsets me, but Dad’s response is not
      to accept that, and learn from it, and make changes. And so, he’s
      still in the same place he was three years ago when I met him,
      which is he desperately wants to have a relationship with his
      father, and the relationship with his father is, is rocky- it’s up and
      down- and his father continues to disappoint him.

Id. at 30.

      With regard to M.H., Attorney Shipman expressed similar concerns of

mental harm in support of her recommendation for supervised custody while

at the same time recognizing that she desires to have a positive relationship

with Father:

      M.J.H. is incredibly depressed and anxious. Her entire body and-
      obviously, I haven’t asked her to strip down-but her legs and her
      arms, like in the summertime when you can see that, are- her

                                     - 20 -
J-A14038-22


      entire body is covered in sores that she’s self-inflicted, due to her
      anxiety and she’s picked at them. She’s created them and she’s
      continued to pick at them. I don’t know that she’ll eve not- but
      they’re always going to be visible because they’re scarred so badly
      from that. She has a lot, a lot of dark feelings and hatred towards
      her father. . . . But, I, like, B.F.H., I’ve seen her grow and mature
      a lot. She’s been able to work through a lot of those emotions
      and recognize them, understand them, talk her way through
      them, and control them. . . And, and I would say that despite- I
      think, actually, she wants a relationship with her father more than
      she would let on because even though she has not- she’s had the
      freedom not to go to visits, where in six months she’s chosen to
      go to a couple of them. . . .



      -so, so her anger- her anger, from what I can tell, stems primarily
      from Father and her relationship with him, and her perception that
      she has been emotionally and verbally abused by him; and also
      probably witnessing him do the same to her mom and her brother,
      and treat her sister completely different.

Id. at 35-37.

Attorney Shipmen also noted:

             They’re very sensitive, sweet children, and Father can be
      very sarcastic, and I don’t think they respond well to that. And
      they don’t respond- they’re not happy when they try to tell him
      things that’s- they’re not happy when they try to tell him things
      like, you know, that comment upsets me, and he just, you know,
      basically, laughs at them, or ridicules them, for being upset by
      that.

Id. at 38.

      At the conclusion of her direct testimony, she stated that “unless and

until” Father decides “to do the work that Mother and the children have done

to move forward” she did not “see a lot of change in the physical custody

schedule.”   Id. at 18.   Attorney Shipman expressed her desire to see the


                                     - 21 -
J-A14038-22


supervised visits transition to less “artificial interactions” going forward.

Importantly, after noting Mother’s displeasure with Dr. Clawar’s report,

Attorney Shipman looked favorably upon Dr. Clawar’s recommendations for

Mother and Father in general and specifically his recommendation for

reunification therapy. Id. at 19.

      However, Attorney Shipman also explained that eliminating the

requirement of supervision for Father’s custody visits at this juncture would

be a “double-edge[d] sword:

            One is, I don’t-I don’t think that A.E.H. is unsafe with Father,
      I just don’t. I think that- I don’t think that the supervision,
      necessarily, provides her safety. But, I also think that A.E.H. feels
      safer with a supervisor, and that-and that if Dad is not doing the
      work that the children are doing and that Mom is doing, that going
      to unsupervised or lesser supervised is kind of going to- I don’t
      know-let him get off without doing that work and not making any
      improvements, other than just having less supervision.

Id. at 46-47.

      Following Attorney Shipman’s direct and cross-examination, the trial

court asked her if there were anything she did not believe had been addressed

by counsel of which the court should be made aware.           Attorney Shipman

proceeded to give examples of the ways in which Father’s testimony had been

“full of a lot of lies and inconsistencies.” Id. at 67.

      Attorney Shipman also expressed her belief that the Minor Children want

“very much to have a relationship with their father that makes them happy,

that they feel safe with, and they have done everything that they feel like

they’ve been encouraged to do for that to happen. And he has not.” Id. at

                                      - 22 -
J-A14038-22


69. She cited Father’s refusal to move forward and instead focus on Mother’s

past alienation or behavior as the primary reason that little has changed in his

relationship with the Minor Children for three years. Id. at 69-70.

      Attorney Shipman stated the fact the Minor Children have precisely the

same feelings and positions as they did when she met them three years prior

proved to her that the children have not been coached or encouraged to say

certain things due to some outside influence. She concluded by stressing that:

            And, I think, they’ve told you pretty much what they want
      and how they feel- and they’ve been thinking about that for three
      years at this point in time. And I respect their wishes, and I think
      that they should be taken into great consideration.

Id. at 70.

      Although a trial court is not required to accept the conclusions of an

expert witness in a child custody case, it must consider them, and, if

the trial court chooses not to follow the expert's recommendations, its

independent decision must be supported by competent evidence of record.

Nomland v. Nomland, 813 A.2d 850, 854 (Pa.Super.2002) (citations

omitted). Herein, Father’s arguments to the contrary, the trial court accepted

Dr. Clawar’s recommendation that the family needs to participate in

reunification therapy and imposed restrictions on Father’s periods of partial

custody based not only upon the trial testimony of the guardian ad litem, but

also upon its consideration of the custody factors. Specifically, the trial court

observed:




                                     - 23 -
J-A14038-22


            [Father] assigns various related errors in the grant of
     primary physical custody to [Mother], the weight afforded to the
     preferences of the children and the limits on his periods of
     custody. [Father] asserts the court found none of the custody
     factors to be in [Mother’s] favor. Several of the custody factors,
     including numbers (1), (3), (5) and (11) through (15) favor
     neither party. These factors either reflect equally unfavorably on
     each party, as is the case with factors (1) and (13), are equally
     balanced, as is the case with factors (11) and (12) or are not
     applicable to either party as is the case with factors (14) and (15).
     Other factors, specifically (2) and (2.1) were the subject of
     extensive testimony.
            The court did not find that either party committed acts of
     physical abuse. In doing so the court considered and noted the
     results of the various allegations against [F]ather including the
     summary harassment charge (of which he was acquitted) and the
     Child Protective Services (which were ultimately unfounded).
     Several other factors, for reasons presented in the Opinion, clearly
     favored [Mother] having primary physical custody, these included
     factors (4), (6), (7), (9) and (10). These particular factors were
     also given the greatest weight due to the significance they have
     in supporting both the immediate and long-term best interests of
     the children. Specifically, as to factors (9) and (10) [Father]
     entirely dismisses any possible need for mental health services for
     the children despite the testimony of professionals and the stated
     desire for the same by the older two children. [Father] expressed
     the same disdain and disregard for educational services provided
     for the children, despite his limited involvement in the same
     during the last several years. Perhaps more importantly for his
     immediate relationship and care of the children [Father] totally
     rejects any responsibility for the clearly expressed fear his
     children have of him and instead attributes everything to
     [Mother]. In considering the entirety of the evidence the court
     finds this assertion is simply not credible. [Father] asserts error
     to the weight given to the preference of the children. The
     testimony of each child reflects the clear preference of each to
     reside with their mother. As stated in its opinion, the court gave
     considerable weight, particularly as to the two older children, to
     this preference for the reasons given. The court also granted the
     older children, who consistently and credibly express a fear of
     [Father], great latitude in attending or not attending visits with
     their father. The testimony of these children indicates, credibly,
     that [Father] dismisses or ignores their expressed fears and
     concerns as well as, at least in the case of the oldest child, her

                                    - 24 -
J-A14038-22


     very presence at some periods of custody. As discussed below,
     attendance at and participation in reunification therapy is not
     optional for the children nor either parent. The length, frequency
     and conditions of [Father’s] periods of custody would all be subject
     to modification as progress is made in the reunification process.
            [Father] asserts various errors related to the evaluation and
     testimony of Dr. Stanley Clawar. The first of these errors is that
     the court erred in “not properly considering, weighing or adopting
     the uncontroverted evidence or recommendations provided by the
     case’s only expert, Dr. Stanley Clawar.” This broad allegation of
     error does not identify any specific findings or recommendations
     allegedly not considered or adopted. There have been assertions
     presented that Dr. Clawar was a neutral evaluator or witness. The
     record simply does not support this, Dr. Clawar was sought out,
     retained and paid by [Father]. Dr. Clawar testified at length
     regarding his evaluation and the process and carefully
     distinguished that he conducted a forensic evaluation and was not
     a clinical provider to any of children or either party. The court
     did in fact adopt what it determined to be the most
     important recommendation by requiring the parties and
     children engage in immediate reunification therapy. The
     court further directed that [Father] was authorized to
     select a qualified professional and that [Mother] was
     required to cooperate and participate.

                                    ***

            [Father] further asserts as error the court “making no
     finding and supplying no remedy or sanction regarding Mother's
     alienation and undermining of Father's relationship with the
     children.” [Father] is correct that the court made no specific
     finding of alienation, however, the court did find that both parents
     had failed to meaningfully support the relation of the other parent.
     The court found and noted that [Father’s] relationship with the
     children had been negatively impacted and that [M]other was, in
     part, responsible for the eroded relationship. [Father] however is
     also, in part, at fault for the present condition of his relationship
     with the children. The court noted and adopted as a remedy a
     requirement that the parties and children immediately begin
     reunification therapy. This remedy was suggested and deemed
     essential by Dr. Clawar. This requirement is foundational to the
     preservation and strengthening of the relationship between
     [Father] and his children. [Father] is further correct that the court
     imposed no sanction upon Mother. A primary focus and purpose

                                    - 25 -
J-A14038-22


      in a custody trial is to address the best interests of the children at
      the center of it. A custody trial is not intended to be a mechanism
      by which one parent, through the court, punishes or exacts
      retribution upon the other parent. Should [Mother] refuse to
      participate and cooperate or require the children to participate and
      cooperate in reunification therapy or any other way disregard the
      Order, [Father] may, of course, seek enforcement through means
      including contempt.

                                      ***
             [Father] presents two allegations of error related to the
      guardian ad litem. Specifically, it is noted that the report of the
      guardian ad litem was not filed. A review of the docket reveals this
      is factually correct, while a report was prepared and circulated it
      was never made part of the record. The guardian ad litem was
      present for the entire trial and testified. The second allegation of
      error asserts “[t]he trial court erred and abused its discretion by
      deferring to, considering or adopting a recommendation or
      position of the guardian ad litem given the evidence of record and
      the failure of the guardian ad litem to conduct a proper
      investigation and interviews.” This allegation identifies no
      recommendation or position nor specific failure by the guardian
      ad litem during her appointment. As noted above, the guardian ad
      litem testified during the custody trial and the court considered
      this along with all other evidence presented in making the
      determinations it did.

Supplemental Opinion Pursuant to Pa.R.A.P. 1925, filed 3/2/22, at 1-4

(unnumbered) (emphasis added).

      Upon our review of the record, aware of and applying the deference this

Court must give to the credibility determinations of the trial court, we accept

the trial court’s conclusion that Father’s custody must remain supervised and

that B.H. and M.H. have the ability to opt out of custodial time with him until

such time as progress is made in the reunification process. While the record

does not point to specific acts of physical harm which may result if the custody

arrangement for B.H. and M.H. is changed prior to the time the family

                                     - 26 -
J-A14038-22


completes reunification therapy, it does suggest that the fragile mental health

of these children may be adversely affected if they do not continue to have

periods of supervised physical custody which they may opt out of with Father.

      As mentioned above, the law does not require a certain amount of detail

for a trial court's explanation to be sufficient, only that the court's decision is

based on the enumerated custody factors. D.Q. v. K.K., 241 A.3d 1112,

1118 (Pa.Super. 2020). Appellate interference is unwarranted so long as the

trial court's considerations were careful and thorough. A.V., 87 A.3d 818,

820 (Pa.Super. 2014).

      We are cognizant that the Section 5328(a) analysis should not be

viewed as a scorecard, for a party does not prevail simply because the trial

court determines a majority of its factors favors him or her. In theory, any

single factor be dispositive given the circumstances, so long as the record

supports such a determination. M.J.M. v. M.L.G., 63 A.3d at 339. (“It is

within the trial court's purview as the finder of fact to determine which factors

are the most salient and critical in each particular case.”) (citation omitted).

      The weight that a trial court attaches to the factors is critical, and the

trial court’s delineation of its reasons in support of its Custody Order herein

evinces the manner in which it weighed those factors to lead it to limit Father

to supervised physical custody of which B.H. and M.H. may opt out until, as

per Dr. Clawar’s recommendation, the parties cooperate and participate in




                                      - 27 -
J-A14038-22


reunification therapy. Accordingly, we affirm the Custody Order of the trial

court.

         Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/05/2022




                                   - 28 -